Exhibit 10.1
REINSURANCE GROUP OF AMERICA, INCORPORATED
2008 MANAGEMENT INCENTIVE PLAN
Effective May 21, 2008
General Plan Purpose and Structure
The purpose of the Reinsurance Group of America, Incorporated 2008 Management
Incentive Plan (“MIP”) is to motivate superior, focused, and prudent performance
on the part of associates for the ultimate benefit of shareholders and
associates. The MIP is further intended to provide flexibility to the Company in
its ability to motivate, attract and retain the services of associates and
provide appropriate incentive compensation opportunities to associates for
achievement of established goals.
Awards under the MIP are intended to qualify as “other performance based
compensation” under Section 162(m)(4)(c) of the Internal Revenue Code of 1986,
as amended, and the regulations thereunder. The MIP shall be interpreted and
construed in a manner consistent with such purpose.
Definitions
The following words and phrases, when used below, unless the context clearly
otherwise requires, shall have the following respective meanings:

  a.   Award. Any right granted to a Participant under the MIP to receive
Compensation that is computed based upon the attainment of one or more
Performance Goals.     b.   Award Agreement. Any written agreement, contract, or
other instrument or document (including, without limitation, a performance grid
or worksheet) evidencing an Award.     c.   Company. Reinsurance Group of
America, Incorporated and its direct and indirect subsidiaries.     d.  
Compensation. The payment under an Award to which a Participant is entitled
under the MIP.     e.   Participant. An eligible associate of Reinsurance Group
of America, Incorporated or one of its direct or indirect subsidiaries who is
designated by the Compensation Committee, pursuant to the paragraph entitled
“Participation” below, as a participant in the MIP.     f.   Performance
Criteria. The criteria, or any combination of criteria, that the Compensation
Committee selects for purposes of establishing the Performance Goal or
Performance Goals for a Participant for a Plan Year (or other period of
performance). The Performance Criteria that will be used to establish
Performance Goals are limited to the following:

  •   operating earnings or income; operating earnings per share; net income;
total or net revenues; gross or net premiums; shareholder return and/or value;
retained earnings; book value or book value per share; gross or net margin;
profit returns and margins; operating or net cash flow; financial return ratios;
return on equity; return on average adjusted equity; return on assets; return on

 



--------------------------------------------------------------------------------



 



      invested capital; earnings per share growth; change in embedded value;
embedded value of new business;     •   budget achievement; expenses; expense
control; market capitalization; stock price; market share; working capital; cash
available to Company from a subsidiary or subsidiaries; dividends; ratings;
business trends; economic value added; and     •   product development; client
development; leadership; project progress; project completion; quality; customer
satisfaction; diversity and corporate governance.

  g.   Performance Goals. The goals established in writing by the Compensation
Committee for the Plan Year based upon any one or more of the Performance
Criteria. The Performance Goals may be expressed in terms of overall Company
performance or the performance of a subsidiary, division, business unit, or an
individual. The Performance Goals may be stated in terms of absolute levels or
relative to another company or companies or to an index or indices.     h.  
Plan Year. The year on which the MIP is operated, which is presently the
calendar year.

Plan Administration

1.   The MIP shall be administered by the Compensation Committee of the Board of
Directors of Reinsurance Group of America, Incorporated or subcommittee thereof
(the “Compensation Committee”). The Compensation Committee shall consist of at
least two individuals, each of whom qualifies as (a) a “non-employee director”
as defined in Rule 16b-3 of the General Rules and Regulations of the Securities
Exchange Act of 1934, as amended and (b) an “outside director” as defined in
Section 162(m) of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.   2.   Subject to any specific designation in the MIP
and any limitations on its authority as delegated by the Board of Directors, the
Compensation Committee has the exclusive power, authority and discretion to:

  §   Designate Participants to receive Awards;     §   Determine the number of
Awards to be granted;     §   Determine the terms and conditions of any Award
granted pursuant to the MIP, including, without limitation, any restrictions or
limitations on the Award and any schedule for lapse of forfeiture restrictions,
based in each case on such considerations as the Compensation Committee, in its
sole discretion, determines;     §   Determine whether, to what extent, and
pursuant to what circumstances an Award may be canceled, forfeited or
surrendered;     §   Prescribe the form of each Award Agreement, which need not
be identical for each Participant;     §   Decide all other matters that must be
determined in connection with an Award;     §   Establish, adopt or revise any
rules and regulations as it may deem necessary or advisable to administer the
MIP;     §   Interpret the terms of, and any matter arising pursuant to, the MIP
or any Award Agreement; and

2



--------------------------------------------------------------------------------



 



  §   Make all other decisions and determinations that may be required pursuant
to the MIP or an Award Agreement as the Compensation Committee deems necessary
or advisable to administer the MIP.

3.   The Compensation Committee’s interpretation of the MIP, any Awards granted
pursuant to the MIP, any Award Agreement and all decisions and determinations by
the Compensation Committee with respect to the MIP are final, binding and
conclusive on all parties.

Participation
Participants in the MIP shall be determined annually by the Compensation
Committee, in its sole discretion. Participation in one year does not guarantee
participation in subsequent years. No individual shall have any right to be
granted an Award pursuant to the MIP.
Awards and Performance Goals
Awards. Awards may be granted to Participants in such amounts and upon such
terms, and at any time and from time to time, as shall be determined by the
Compensation Committee, subject to all terms and conditions of the MIP and the
applicable Awards. Subject to the terms of the MIP and the applicable Award,
after the applicable Plan Year (or other period of performance) has ended, a
Participant with an Award shall be entitled to receive Compensation, at the time
specified herein, to be determined as a function of and to the extent the
applicable Performance Goals have been achieved. To protect shareholders, no
awards of any kind will be payable for any fiscal year in which the performance
criteria falls below a specified amount also known as the Trigger.
Establishing Performance Goals. The Performance Goals for each Participant and
the amount of Compensation payable if those goals are met shall be established
in writing for each Plan Year (or other period of performance) by the
Compensation Committee no later than 90 days after the commencement of the
period of service to which the Performance Goals relate (which will generally be
the beginning of the Plan Year) and while the outcome of whether or not those
goals will be achieved is substantially uncertain. However, in no event will
such goals be established after 25% of the period of service to which the goals
relate has elapsed. Such goals and the Compensation payable for each Plan Year
(or other period) if the goals are achieved shall be set forth in each
Participant’s Award Agreement.
Certification. No Compensation shall be payable to any Participant for any Plan
Year (or other period of performance) unless and until the Compensation
Committee certifies that the Performance Goals and any other material terms were
in fact satisfied.
Negative Discretion
The Compensation Committee shall have the discretion to reduce Compensation
which would otherwise be payable upon attainment of one or more Performance
Goals in whole or in part to the extent that it deems appropriate.
Maximum Compensation
The maximum amount of Compensation which shall be payable to any Participant for
any Plan Year shall not exceed $3,000,000.

3



--------------------------------------------------------------------------------



 



Incentive Awards and Benefit Plans
The Compensation Committee, in its discretion, may elect to pay Compensation in
cash or in the form of performance shares, restricted stock, or other
stock-based awards. Any such stock-based Compensation may be under an applicable
stock-based plan, as determined by the Compensation Committee. Compensation
shall be included as “eligible compensation” for the Company’s Retirement, Group
Life Insurance and Disability plans, unless otherwise excluded by prevailing
plan documents and/or local regulations.
Other Administrative Issues

1.   The MIP shall remain in effect until amended or terminated by the
Compensation Committee. The Company intends to maintain the MIP indefinitely but
reserves the right to amend or terminate it by Compensation Committee action at
any time if the Compensation Committee so determines in its sole discretion.  
2.   Participation in the MIP is not a guarantee of employment, participation in
one year does not guarantee participation in subsequent years, and participation
shall be determined on an individual basis as approved by the Compensation
Committee.   3.   A Participant whose active employment with the Company has
been terminated prior to the date Awards are determined and paid to other
participants for such Plan Year (or other period) shall forfeit all rights to
any Award for such period. However, if termination is due to retirement (at or
after age 55), total disability (as determined by the Compensation Committee on
the basis of appropriate medical evidence) or death, the Compensation Committee,
in its sole discretion, may authorize an applicable Award, generally on a pro
rated basis, but only to the extent the applicable performance goals have been
met. Such Award shall be determined on a case-by-case basis. Any payment under
any Award shall be made within the calendar year following the applicable Plan
Year (or other period of performance) to which such Award relates.   4.   A
Participant whose individual performance is deemed to be unsatisfactory will
forfeit his or her MIP Award if such forfeiture is approved by the Compensation
Committee.   5.   No Compensation will be payable under the MIP, as amended,
unless the material terms upon which Compensation may be paid under the MIP is
approved by the shareholders of Reinsurance Group of America, Incorporated.   6.
  Awards may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated, other than by will or by the laws of descent and distribution.
Further, a Participant’s rights under the MIP shall be asserted during the
Participant’s lifetime only by the Participant or the Participant’s legal
representative.   7.   The Company shall have the power and right to deduct or
withhold, or require a Participant to remit to the Company, an amount sufficient
to satisfy Federal, state and local, domestic or foreign, tax withholding.

4